UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4167


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE MICHAEL HARPER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:14-cr-00045-RGD-LRL-1)


Submitted:   October 27, 2015             Decided:   January 5, 2016


Before NIEMEYER, MOTZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Frances H.
Pratt, Assistant Federal Public Defender, Alexandria, Virginia;
Keith Loren Kimball, Assistant Federal Public Defender, Norfolk,
Virginia, for Appellant.   Brian James Samuels, Assistant United
States Attorney, Jennifer Regina Sykes, OFFICE OF THE UNITED
STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andre Michael Harper appeals the district court’s judgment

after pleading guilty to bank robbery in violation of 18 U.S.C.

§ 2113(a)    (2012)    and    two    counts         of     possessing      and    uttering

counterfeited     securities        in    violation         of    18    U.S.C.    § 513(a)

(2012).     Harper’s attorney filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal, but raising the issue of whether

Harper’s guilty plea was knowing and voluntary where he contends

that the district court plainly erred under Fed. R. Crim. P.

11(b)(1)(E).      This court notified Harper of his right to file a

pro se supplemental brief but he has not done so.                         We affirm.

       “[F]or a guilty plea to be valid, the Constitution imposes

‘the   minimum     requirement       that         [the]    plea    be     the    voluntary

expression of [the defendant’s] own choice.’”                           United States v.

Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010) (quoting Brady v.

United States, 397 U.S. 742, 748 (1970)).                         “It must reflect ‘a

voluntary and intelligent choice among the alternative courses

of action open to the defendant.’”                     Id. (quoting North Carolina

v.   Alford,     400   U.S.   25,        31   (1970)).            “In    evaluating    the

constitutional validity of a guilty plea, courts look to the

totality    of   the   circumstances          surrounding         [it],    granting    the

defendant’s      solemn   declaration             of      guilt    a     presumption   of



                                              2
truthfulness.”         Id.   (citation       and   internal   quotation    marks

omitted).

      In federal cases, Rule 11 of the Federal Rules of Criminal

Procedure “governs the duty of the trial judge before accepting

a   guilty    plea.”     Boykin     v.   Alabama,    395   U.S.   238,   243   n.5

(1969).      Rule 11 “requires a judge to address a defendant about

to enter a plea of guilty, to ensure that he understands the law

of his crime in relation to the facts of his case, as well as

his rights as a criminal defendant.”               United States v. Vonn, 535

U.S. 55, 62 (2002).          We “accord deference to the trial court’s

decision     as   to   how   best   to   conduct    the    mandated   colloquy.”

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

Moreover, a guilty plea may be knowingly and intelligently made

based on detailed information received before the plea hearing.

See id. at 117; see also Bradshaw v. Stumpf, 545 U.S. 175, 183

(2005) (trial court may rely on counsel’s assurance that the

defendant was properly informed of the elements of the crime).

      When a defendant does not seek to withdraw his guilty plea

in the district court, we review any claims that the court erred

at his guilty plea hearing for plain error.                   United States v.

Martinez, 277 F.3d 517, 524, 527 (4th Cir. 2002).                     It is the

defendant’s burden to show (1) error; (2) that the error was

plain; (3) that the error affected his substantial rights; and

(4) that we should exercise our discretion to notice the error.

                                         3
See id. at 529, 532.                To show that the error affects substantial

rights, he “must show a reasonable probability that, but for the

error, he would not have entered the plea.”                                 United States v.

Dominguez Benitez, 542 U.S. 74, 83 (2004).

       We have reviewed the record and conclude that Harper fails

to show plain error that affects his substantial rights, and

that    his     guilty        plea    was     knowing         and    voluntary       under    the

totality       of     the    circumstances.              Harper’s      decision       to     plead

guilty        was   a       voluntary       and       intelligent      choice        among    the

alternative courses of action open to him.

       In accordance with Anders, we have reviewed the record and

have found no meritorious issues for appeal.                                 Accordingly, we

affirm the district court’s judgment.                          This court requires that

counsel inform Harper, in writing, of his right to petition the

Supreme       Court     of    the    United       States      for    further    review.        If

Harper requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this    court        for     leave    to       withdraw       from    representation.

Counsel’s motion must state that a copy thereof was served on

Harper.        We dispense with oral argument because the facts and

legal    contentions          are     adequately         presented      in     the    materials

before    the       court     and    argument         would    not    aid    the     decisional

process.

                                                                                       AFFIRMED

                                                  4